     Case 2:17-cv-01764-RFB-VCF Document 82 Filed 05/27/20 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert Riether, Esq.
 2   Nevada Bar No. 12076
     Aaron D. Lancaster, Esq.
 3   Nevada Bar No. 10115
     7785 West Sahara Avenue, Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     alancaster@wrightlegal.net
 6   Attorney for Plaintiff/Counterdefendant/Cross Defendant Deutsche Bank National Trust
 7   Company, as Trustee for, Ameriquest Mortgage Securities Inc., Asset-Backed Pass-Through
     Certificates, Series 2004-R8
 8
                                UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
     DEUTSCHE BANK NATIONAL TRUST                     Case No.: 2:17-CV-01764-RFB-VCF
11   COMPANY, AS TRUSTEE FOR,
     AMERIQUEST MORTGAGE SECURITIES
12   INC., ASSET-BACKED PASS-THROUGH                  EX PARTE MOTION TO REMOVE
13   CERTIFICATES, SERIES 2004-R8, WHOSE              COUNSEL FROM SERVICE LIST
     ADDRESS IS 1761 EAST ST. ANDREW
14   PLACE, SANTA ANA, CA 92705-4934, ITS
     SUCCESSORS OR ASSIGNS,
15
16                 Plaintiff,
     vs.
17
     SFR INVESTMENTS POOL 1, LLC, a Nevada
18
     limited liability company; THE VILLAS
19   COMMUNITY ASSOCIATION, a Nevada non-
     profit corporation; TERRA WEST
20   COLLECTIONS GROUP, LLC d/b/a
     ASSESSMENT MANAGEMENT SERVICES,
21
22
                 Defendants.
23   ________________________________________
24         COMES NOW, Plaintiff Deutsche Bank National Trust Company, as Trustee for,
25
     Ameriquest Mortgage Securities Inc., Asset-Backed Pass-Through Certificates, Series 2004-R8
26
     (“Plaintiff”), by and through its attorneys of record, Robert Riether, Esq. and Aaron D.
27
28   Lancaster, Esq. of the law firm Wright, Finlay & Zak, LLP and requests the removal of Dana



                                             Page 1 of 17
     Case 2:17-cv-01764-RFB-VCF Document 82 Filed 05/27/20 Page 2 of 2



     Jonathon Nitz, Esq. (“Previous Attorney”) from the Service List in the above-captioned matter.
 1
 2   This case was reassigned within Wright, Finlay & Zak, LLP to Robert Riether, Esq. and Aaron

 3   D. Lancaster, Esq. Subsequent filings have been made and Previous Attorney is receiving
 4
     notices of the proceedings in this case. As a result, it is no longer necessary that Previous
 5
     Attorney receive notice of the ongoing proceedings.
 6
 7
           Accordingly, the undersigned counsel requests that Dana Jonathon Nitz, Esq. be removed
 8
     from the Service List in this matter.
 9
           DATED this 19th day of May, 2020.
10
11                                              WRIGHT, FINLAY & ZAK, LLP

12                                               /s/ Aaron D. Lancaster___________
13                                               Aaron D. Lancaster, Esq.
                                                 Nevada Bar No. 10115
14                                               7785 W. Sahara Ave., Suite 200
                                                 Las Vegas, NV 89117
15                                              Attorneys for Plaintiff/Counterdefendant/Cross
16                                              Defendant Deutsche Bank National Trust Company,
                                                as Trustee for, Ameriquest Mortgage Securities
17                                              Inc., Asset-Backed Pass-Through Certificates,
                                                Series 2004-R8
18
19              5-27-2020
                                     CERTIFICATE OF SERVICE
20
            Pursuant to FRCP 5(b) and Electronic Filing Procedure IV(B), I certify that on the 19th
21
     day of May, 2020, a true and correct copy of this EX PARTE MOTION TO REMOVE
22
     COUNSEL FROM SERVICE LIST was transmitted electronically to all counsels identified
23
     on the CM/ECF notification system.
24
25                                  /s/ Lisa Cox
                                    An Employee of WRIGHT, FINLAY & ZAK, LLP
26
27
28



                                              Page 2 of 17
